Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACT: James River Coal Company Elizabeth M. Cook Director of Investor Relations (804) 780-3000 JAMES RIVER COAL COMPANY REPORTS FIRST QUARTER 2 § Completed Acquisition of IRP and Logan & Kanawha in April § Reached Agreements to Sell Approximately 800,000 Tons of 2011 Thermal and Met Coal at an Average Sales Price of $132.32 § Maintaining Significant Leverage to Strong Metallurgical Coal Markets § Q-1 Financial Results Impacted by M&A Transactions and SeveralOther Short-Term Factors § Conference Call Slides Posted to Company Website RICHMOND, VA, May 10, 2011 - James River Coal Company (NASDAQ: JRCC), today announced that it had net loss of $7.6 million or $0.28 per fully diluted share for the first quarter of 2011.This is compared to net income of $23.2 million or $0.84 per fully diluted share for the first quarter of 2010. Peter T. Socha, Chairman and Chief Executive Officer commented: “This was an incredibly busy quarter for James River Coal Company.We substantially completed a very large acquisition, we completed three large capital markets transactions, and we continued to implement new and enhanced mining regulations.While all of these items had a short-term negative impact on our financial results during the quarter, we expect all of them to have a significant positive impact later this year and into 2012.We are heading into stronger coal markets with a larger base of operations, a broader product portfolio, and a much stronger financial profile.We believe we are very well positioned for the future.” QUARTERLY RESULTS The following tables show selected operating results for the quarter ended March 31, 2011 compared to the quarter ended March 31, 2010 (in 000’s except per ton amounts). Total Results Three Months Ended March 31, Total Per Ton Total Per Ton Company and contractor production (tons) Coal purchased from other sources (tons) 46 19 Total coal available to ship (tons) Coal shipments (tons) Coal sales revenue $ $ Cost of coal sold Depreciation, depletion, & amortization Gross profit Selling, general & administrative Acquisition costs - - Operating income Adjusted EBITDA plus acquisition costs (1) $ $ Adjusted EBITDA plus acquisition costs is defined under "Reconciliation of Non-GAAP Measures" in this release. Adjusted EBITDA is used to determine compliance with financial covenants in our revolving credit facility Segment Results Three Months Ended March 31, CAPP Midwest CAPP Midwest Company and contractor production (tons) Coal purchased from other sources (tons) 46 - 19 - Total coal available to ship (tons) Coal shipments (tons) Coal sales revenue $ $ Average sales price per ton Cost of coal sold $ $ Cost of coal sold per ton 2 Cost Bridge Q-4 2010 vs. Q-1 2011 CAPP Midwest Beginning cash costs (Q-4 2010) $ Labor and benefits ) Variable costs (diesel, explosives, etc.) Other ) Ending cash costs (Q-1 2011) $ LIQUIDITY AND FREE CASH FLOW As of March 31, 2011, the Company had available liquidity of $559.5 million calculated as follows (in millions): Unrestricted Cash $ Availability under the Revolver Letters of Credit issued under the Revolver ) Available Liquidity $ Restricted Cash and short term investments $ As of March 31, 2011, we had pro forma cash and cash equivalents of $172.2 million as adjusted for the cash estimated to be paid to complete the IRP acquisition, the release from escrow of $278.9 million of the proceeds from the 2019 Senior Note issuance and the June 2011 repayment of $150.0 million of our 2012 Senior Notes. Capital Expenditures for the first quarter of 2011 were $20.1 million. IRP On April 18, 2011, the Company completed the acquisition of International Resource Partners LP and its subsidiary companies (IRP) for $475.0 million in cash, subject to certain adjustments as set forth in the purchase agreement. The Company’s preliminary estimate of the working capital adjustment is that it will increase the purchase price by approximately $31.5 million.The majority of this adjustment was due to an increase in accounts receivable associated with met coal shipments in early April.IRP did not have any debt at the time of the acquisition. IRP is a fully integrated coal company focused on producing and marketing high quality metallurgical and steam coal in Central Appalachia. IRP produces and sells various grades of metallurgical and steam coal from underground and surface mining operations in southern West Virginia and eastern Kentucky. IRP’s customer base consists of domestic steel and coke producers, international steel producers and domestic electric utilities. IRP currently operates nine mines, including five underground mines and four surface mines. 3 For the year ended December 31, 2010, IRP had revenues of $490.3 million and pretax income at the partnership level of $51.3 million.IRP’s coal reserves and resources are located in West Virginia and Kentucky. As of December 31, 2010, IRP controlled approximately 136 million tons of coal reserves and resources, consisting of approximately 61 million tons of metallurgical coal and an estimated 75 million tons of steam coal. IRP leases a substantial portion of its coal reserves and resources from various third-party landowners. For the three months ended March 31, 2011, on a consolidated basis, IRP had the following preliminary operating results: Tons shipped million Average sales price (excl. transportation) $ per ton Capital Expenditures $ million Selling, general & administrative $ million 4 SALES POSITION AND MARKET COMMENTS As of May 9, 2011, we had the following agreements to ship coal at a fixed and known price on a pro forma basis to include IRP’s sales position (in 000’s except per ton amounts): 2011 Priced (1) As of February 24, 2011 As of May 9, 2011 Change Tons Avg Price Per Ton Tons Avg Price Per Ton Tons Avg Price Per Ton CAPP(3) $ $ $ Midwest (2) $ $ - $
